      Case 1:20-cv-00074-MW-GRJ Document 18 Filed 09/21/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

BASAVARAJ A. HOOLI,

      Plaintiff,

v.                                             Case No. 1:20cv74-MW/GRJ

JORGE PEREZ and
DR. D. PAGIDIPATI,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 15, and has also considered de novo the objections

of Plaintiff. ECF No. 16. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

Amended Complaint, ECF No. 7, is DISMISSED sua sponte for lack of subject

matter jurisdiction.” The Clerk shall also close the file.

      SO ORDERED on September 21, 2020.

                                         s/Mark E. Walker
                                         Chief United States District Judge
